DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 18 February 2022.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 13 of U.S. Patent No. 11,269,552 in view of RIMONI (U.S. Patent Application Publication #2016/0266934). As shown below, the majority of the limitations in the claims of the instant application are anticipated by the claims of the ‘552 patent.  
The one difference between the sets of claims is the instant application referring to memory units that are operable in parallel to perform a write operation.  While the claims of the ‘552 patent mention a write operation that uses pages in separate planes or dies, the limitations do not state that the write operation on these pages is performed in parallel.
RIMONI discloses a memory system with multiple dies (see [0025]) where the write operation for a large write can execute a parallel write operation across multiple dies (see [0027]-[0028]).  This allows for a better utilization of the memory architecture and more efficient writes (see [0014]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the ‘552 patent to perform write operations in parallel, as disclosed by RIMONI.  One of ordinary skill in the art would have been motivated to make such a modification to allow for more efficient utilization of the memory resources, as taught by RIMONI.  

11,269,552
17/675,888
13. A memory sub-system, comprising: 
(A) a plurality of integrated circuit dies having memory cells; 
(C) at least one processing device configured to: receive, from a host system, a command identifying a size of data to be stored in the memory sub-system; 
(G) queue the command; 
(D) allocate pages of memory cells in a plurality of dies in the plurality of integrated circuit dies based on a determination that each of the plurality of dies is available to perform a data programming operation for the command; 
(E) generate a portion of a media layout to at least map logical addresses of the data identified in the command to the allocated pages; 
(I) receive, in the memory sub-system, the data from the host system in response to the command, after the pages have been allocated for the data; 
(F) and store the data into the pages using a multi-pass programming technique configured to use at least two pages in separate planes in one or more dies in the plurality of integrated circuit dies to program at least a portion of the data; wherein the at least one processing device is further configured to store a page map having entries each identifying a page in a block and a memory cell programming mode for the page; and wherein the at least one processing device is configured to 
(H) allocate the pages of the memory cells in the plurality of dies based on memory cell programming modes identified in the page map.
1. A device, comprising: 
(A) memory cells configured on a plurality of units 
(B) operable in parallel to perform write operations; 
(C) and logic circuit configured to: 
(D) identify, for a command to write data into the memory cells, a portion of the memory cells to store the data, wherein the portion of the memory cells is identified to include at least two pages in separate units, among the plurality of units, available to write the data at a time of execution of the command; 
(E) generate, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command; 
(F) and perform an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command.

2. The device of claim 1, wherein the logic circuit is further configured to: 
(G) queue commands received from a host system; 
(H) allocate selected pages of memory cells to store data responsive to the commands based on availability of the selected pages to data programming operations; 
(I) and receive the data from the host system, after allocation of the at least two pages to store the data to be written according to the command.


1. A method, comprising: receiving, in a memory sub-system from a host system, a command identifying a size of data to be stored in the memory sub-system; 
(D) queuing the command in the memory sub-system having memory cells formed on a plurality of integrated circuit dies; 
(A E) allocating pages of memory cells in a plurality of dies in the plurality of integrated circuit dies based on a determination that each of the plurality of dies is available to perform a data programming operation for the command; 
(B) generating a portion of a media layout to at least map logical addresses of the data identified in the command to the allocated pages; 
(F) receiving, in the memory sub-system, the data from the host system in response to the command, after the generating of the portion of the media layout; 
(A C G) and storing the data into the pages using a multi-pass programming technique configured to use at least two pages in separate dies or separate planes in one die in the plurality of integrated circuit dies to program at least a portion of the data, 
(H I) including a first pass programming of a first mode and a second pass programming of a second mode; 
(J) wherein the first mode and the second mode are different ones of: a single level cell (SLC) mode; a multi-level cell (MLC) mode; a triple level cell (TLC) mode; and a quad-level cell (QLC) mode.
10. A method, comprising: 
(A) identifying, for a command to write data into memory cells configured on a plurality of units operable in parallel to perform write operations, a portion of the memory cells to store the data, wherein the portion of the memory cells is identified to include at least two pages in separate units, among the plurality of units, available to write the data at a time of execution of the command; 
(B) generating, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command; 
(C) and performing an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command.

11. The method of claim 10, further comprising: 
(D) queuing commands received from a host system; 
(E) allocating selected pages of memory cells to store data responsive to the commands based on availability of the selected pages to data programming operations;
(F) and receiving the data from the host system, after allocation of the at least two pages to store the data to be written according to the command.

12. The method of claim 11, 
(G) wherein a first page in the at least two pages is in a first integrated circuit die; and a second page in the at least two pages is in a second integrated circuit die.

13. The method of claim 12, 
(H) wherein the atomic multi-pass programming operation includes a first pass programming of the first page and a second pass programming of the second page.

14. The method of claim 13, 
(I) wherein the first pass programming is in a first mode; and the second pass programming is in a second mode.

15. The method of claim 14,
(J) wherein the first mode and the second mode are different ones of: a single level cell (SLC) mode; a multi-level cell (MLC) mode; a triple level cell (TLC) mode; and a quad-level cell (QLC) mode.
Claims 5/6/7
Claims 16/17/18
8. A non-transitory computer storage medium storing instructions which, when executed in a memory sub-system, causes the memory sub-system to perform a method, the method comprising: receiving, in the memory sub-system from a host system, a command identifying a size of data to be stored in the memory sub-system; 
(D) queuing the command in the memory sub-system having memory cells formed on a plurality of integrated circuit dies; 
(A E) allocating pages of memory cells in a plurality of dies in the plurality of integrated circuit dies based on a determination that each of the plurality of dies is available to perform a data programming operation for the command; 
(B) generating a portion of a media layout to at least map logical addresses of the data identified in the command to the allocated pages; 
(F) receiving, in the memory sub-system, the data from the host system in response to the command, after the generating of the portion of the media layout; 
(A C)and storing the data into the pages using a multi-pass programming technique configured to use at least two pages in separate dies, or in separate planes in one die, in the plurality of integrated circuit dies to program at least a portion of the data, including first pass programming in a first mode and a second pass programming in a second mode; wherein the first mode and the second mode are different ones of: a mode of storing one bit in each memory cell; a mode of storing two bits in each memory cell; a mode of storing three bits in each memory cell; and a mode of storing four bits in each memory cell.
19. A non-transitory computer storage medium storing instructions which, when executed in a memory sub-system, causes the memory sub-system to perform a method, the method comprising: 
(A) identifying, for a command to write data into memory cells configured on a plurality of units operable in parallel to perform write operations, a portion of the memory cells to store the data, wherein the portion of the memory cells is identified to include at least two pages in separate units, among the plurality of units, available to write the data at a time of execution of the command; 
(B) generating, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command; 
(C) and performing an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command.

20. The non-transitory computer storage medium of claim 19, wherein the method further comprising: 
(D) queuing commands received from a host system; 
(E) allocating selected pages of memory cells to store data responsive to the commands based on availability of the selected pages to data programming operations; 
(F) and receiving the data from the host system, after allocation of the at least two pages to store the data to be written according to the command.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIMONI (U.S. Patent Application Publication #2016/0266934) in view of KIM (U.S. Patent Application Publication #2020/0201570) and BARASKAR (U.S. Patent Application Publication #2020/0211663).


1. RIMONI discloses A device, comprising: memory cells configured on a plurality of units (see [0025]: memory includes one or more memory dies) operable in parallel to perform write operations (see [0027]: multiple channels allow for communication with multiple dies in parallel); and logic circuit configured to (see [0016]: controller): identify, for a command to write data into the memory cells, a portion of the memory cells to store the data (see [0028]: write command to store data at a particular address), wherein the portion of the memory cells is identified to include at least two pages in separate units, among the plurality of units, available to write the data at a time of execution of the command (see [0054]: write to four units in four dies in parallel; [0057]: tasks are selected based on die availability); generate, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command (see KIM below); and perform an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command (see BARASKAR below).
KIM discloses the following limitations that are not disclosed by RIMONI: generate, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command (see [0035]-[0036]: write commands are received at a storage system; [0038]-[0039]: the write data is received after the write command and serial numbers are assigned to the write data; [0041]: the logical-to-physical mapping is updated based on the assigned serial numbers).  The medial layout is generated based on the data identified in the write command from the host using the serial numbers that the controller assigns.   This ensures a data write order specified by the host is maintained, even if there is a power failure (see [0035], [0040]-[0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by RIMONI to generate a media layout as disclosed by KIM.  One of ordinary skill in the art would have been motivated to make such a modification to allow a data write order specified by the host to be maintained, as taught by KIM.  RIMONI and KIM are in the same field of endeavor as both references are directed to managing write commands directed to a storage device.
BARASKAR discloses the following limitations that are not disclosed by RIMONI: perform an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command (see [0077]-[0078]: multi-pass programming with back and forth word line programming).  One word line is programmed to an intermediate state, then another word line is brought to the final state, then the word line at the intermediate state is brought to the final state.  The type of multi-pass programming reduces neighbor word line interference (see [0076]).  Also, RIMONI discloses that a write can be directed to pages in separate dies or planes in parallel (see RIMONI [0054]).  In combination with BARASKAR, this would result in using two pages in separate dies in parallel.  Finally, the data written using the multi-pass write is available to be read after the cells are programmed (see [0075]).  This suggests the write operation is an atomic operation, where if the write failed to complete, the data would not be able to be read.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by RIMONI to utilize an atomic multi-pass write operation as disclosed by BARASKAR.  One of ordinary skill in the art would have been motivated to make such a modification in order to reduce neighbor write interference, as taught by BARASKAR.  RIMONI and BARASKAR are in the same field of endeavor as they are both directed to managing write operations on a non-volatile memory system.

2. The device of claim 1, wherein the logic circuit is further configured to: queue commands received from a host system (see RIMONI [0015]: storage controller manages multiple tasks queues, the data storage device includes multiple dies); allocate selected pages of memory cells to store data responsive to the commands based on availability of the selected pages to data programming operations (see RIMONI [0057]: tasks are assigned based on die availability; [0045]-[0046]: a write tasks would involve allocation of pages to store the data being written); and receive the data from the host system, after allocation of the at least two pages to store the data to be written according to the command (see RIMONI [0045]: the data being written and the write command can be received separately).

3. The device of claim 2, wherein a first page in the at least two pages is in a first integrated circuit die; and a second page in the at least two pages is in a second integrated circuit die (see RIMONI [0054]: separate dies can be programmed in parallel).

4. The device of claim 3, wherein the atomic multi-pass programming operation includes a first pass programming of the first page and a second pass programming of the second page (see BARASKAR [0077]: empty, intermediate and final programming passes).

5. The device of claim 4, wherein the first pass programming is in a first mode; and the second pass programming is in a second mode (see BARASKAR [0077]: intermediate and final programming passes).

10. RIMONI discloses A method, comprising: identifying, for a command to write data into memory cells configured on a plurality of units (see [0025]: memory includes one or more memory dies) operable in parallel to perform write operations (see [0027]: multiple channels allow for communication with multiple dies in parallel), a portion of the memory cells to store the data (see [0028]: write command to store data at a particular address), wherein the portion of the memory cells is identified to include at least two pages in separate units, among the plurality of units, available to write the data at a time of execution of the command (see [0054]: write to four units in four dies in parallel; [0057]: tasks are selected based on die availability); generating, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command (see KIM below); and performing an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command (see BARASKAR below).
KIM discloses the following limitations that are not disclosed by RIMONI: generate, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command (see [0035]-[0036]: write commands are received at a storage system; [0038]-[0039]: the write data is received after the write command and serial numbers are assigned to the write data; [0041]: the logical-to-physical mapping is updated based on the assigned serial numbers).  The medial layout is generated based on the data identified in the write command from the host using the serial numbers that the controller assigns.   This ensures a data write order specified by the host is maintained, even if there is a power failure (see [0035], [0040]-[0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by RIMONI to generate a media layout as disclosed by KIM.  One of ordinary skill in the art would have been motivated to make such a modification to allow a data write order specified by the host to be maintained, as taught by KIM.  RIMONI and KIM are in the same field of endeavor as both references are directed to managing write commands directed to a storage device.
BARASKAR discloses the following limitations that are not disclosed by RIMONI: perform an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command (see [0077]-[0078]: multi-pass programming with back and forth word line programming).  One word line is programmed to an intermediate state, then another word line is brought to the final state, then the word line at the intermediate state is brought to the final state.  The type of multi-pass programming reduces neighbor word line interference (see [0076]).  Also, RIMONI discloses that a write can be directed to pages in separate dies or planes in parallel (see RIMONI [0054]).  In combination with BARASKAR, this would result in using two pages in separate dies in parallel.  Finally, the data written using the multi-pass write is available to be read after the cells are programmed (see [0075]).  This suggests the write operation is an atomic operation, where if the write failed to complete, the data would not be able to be read.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by RIMONI to utilize an atomic multi-pass write operation as disclosed by BARASKAR.  One of ordinary skill in the art would have been motivated to make such a modification in order to reduce neighbor write interference, as taught by BARASKAR.  RIMONI and BARASKAR are in the same field of endeavor as they are both directed to managing write operations on a non-volatile memory system.

11. The method of claim 10, further comprising: queuing commands received from a host system (see RIMONI [0015]: storage controller manages multiple tasks queues, the data storage device includes multiple dies); allocating selected pages of memory cells to store data responsive to the commands based on availability of the selected pages to data programming operations (see RIMONI [0057]: tasks are assigned based on die availability; [0045]-[0046]: a write tasks would involve allocation of pages to store the data being written); and receiving the data from the host system, after allocation of the at least two pages to store the data to be written according to the command (see RIMONI [0045]: the data being written and the write command can be received separately).

12. The method of claim 11, wherein a first page in the at least two pages is in a first integrated circuit die; and a second page in the at least two pages is in a second integrated circuit die (see RIMONI [0054]: separate dies can be programmed in parallel).

13. The method of claim 12, wherein the atomic multi-pass programming operation includes a first pass programming of the first page and a second pass programming of the second page (see BARASKAR [0077]: empty, intermediate and final programming passes).

14. The method of claim 13, wherein the first pass programming is in a first mode; and the second pass programming is in a second mode (see BARASKAR [0077]: intermediate and final programming passes).

19. RIMONI discloses A non-transitory computer storage medium storing instructions which, when executed in a memory sub-system, causes the memory sub-system to perform a method, the method comprising: identifying, for a command to write data into memory cells configured on a plurality of units (see [0025]: memory includes one or more memory dies) operable in parallel to perform write operations (see [0027]: multiple channels allow for communication with multiple dies in parallel), a portion of the memory cells to store the data (see [0028]: write command to store data at a particular address), wherein the portion of the memory cells is identified to include at least two pages in separate units, among the plurality of units, available to write the data at a time of execution of the command (see [0054]: write to four units in four dies in parallel; [0057]: tasks are selected based on die availability); generating, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command (see KIM below); and performing an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command (see BARASKAR below).
KIM discloses the following limitations that are not disclosed by RIMONI: generate, for the command, a media layout of mapping logical addresses of the data to physical addresses of the portion of the memory cells identified for the data to be written according to the command (see [0035]-[0036]: write commands are received at a storage system; [0038]-[0039]: the write data is received after the write command and serial numbers are assigned to the write data; [0041]: the logical-to-physical mapping is updated based on the assigned serial numbers).  The medial layout is generated based on the data identified in the write command from the host using the serial numbers that the controller assigns.   This ensures a data write order specified by the host is maintained, even if there is a power failure (see [0035], [0040]-[0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by RIMONI to generate a media layout as disclosed by KIM.  One of ordinary skill in the art would have been motivated to make such a modification to allow a data write order specified by the host to be maintained, as taught by KIM.  RIMONI and KIM are in the same field of endeavor as both references are directed to managing write commands directed to a storage device.
BARASKAR discloses the following limitations that are not disclosed by RIMONI: perform an atomic multi-pass programming operation configured to use the separate units in parallel in writing the data to the at least two pages in the execution of the command (see [0077]-[0078]: multi-pass programming with back and forth word line programming).  One word line is programmed to an intermediate state, then another word line is brought to the final state, then the word line at the intermediate state is brought to the final state.  The type of multi-pass programming reduces neighbor word line interference (see [0076]).  Also, RIMONI discloses that a write can be directed to pages in separate dies or planes in parallel (see RIMONI [0054]).  In combination with BARASKAR, this would result in using two pages in separate dies in parallel.  Finally, the data written using the multi-pass write is available to be read after the cells are programmed (see [0075]).  This suggests the write operation is an atomic operation, where if the write failed to complete, the data would not be able to be read.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by RIMONI to utilize an atomic multi-pass write operation as disclosed by BARASKAR.  One of ordinary skill in the art would have been motivated to make such a modification in order to reduce neighbor write interference, as taught by BARASKAR.  RIMONI and BARASKAR are in the same field of endeavor as they are both directed to managing write operations on a non-volatile memory system.

20. The non-transitory computer storage medium of claim 19, wherein the method further comprising: queuing commands received from a host system (see RIMONI [0015]: storage controller manages multiple tasks queues, the data storage device includes multiple dies); allocating selected pages of memory cells to store data responsive to the commands based on availability of the selected pages to data programming operations (see RIMONI [0057]: tasks are assigned based on die availability; [0045]-[0046]: a write tasks would involve allocation of pages to store the data being written); and receiving the data from the host system, after allocation of the at least two pages to store the data to be written according to the command (see RIMONI [0045]: the data being written and the write command can be received separately).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136